Title: 4th.
From: Adams, John Quincy
To: 


       Calm weather continually: and so warm that it is almost insupportable. We still esteem ourselves 50 leagues East of the Bermudas. I wish’d very much to arrive in America before this day, which is the greatest day in the year, for every true American. The anniversary of our Independance. May heaven preserve it: and may the world still see
       
        A State where liberty shall still survive
        In these late times, this evening of mankind
        When Athens, Rome and Carthage are no more
        The world almost in slavish sloth dissolv’d.
       
      